                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON M. JENKINS-BERVINE,                    :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 19-CV-3198
                                              :
ROBERT DUFFY, et al.,                         :
    Defendants.                               :

                                       MEMORANDUM

ROBRENO, J.                                                                 JULY 30, 2019

       Pro se Plaintiff Sharon M. Jenkins-Bervine has filed another Complaint using the Court’s

preprinted form asserting claims against numerous Defendants. She also filed a Motion for

Leave to Proceed In Forma Pauperis. For the following reasons, Jenkins-Bervine will be

granted leave to proceed in forma pauperis and her Complaint will be dismissed with prejudice

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

I.     FACTS

       Similar to other cases she has filed in this District, which have been dismissed as

frivolous or for failure to prosecute, Jenkins-Bervine again alleges her family fortune was stolen

and members of her family were murdered to prevent her from receiving her inheritance.

Specifically, she asserts that three of her children and 475 members of her family have been

murdered in order for the Defendants to access Swiss bank accounts. She refers to a thousand-

member group she calls the “Saints,” all but five members of whom have committed felonies.

She claims that they must be interrogated and charged with crimes, her 18 accounts must be

returned, and she must be permitted to relocate, otherwise she will be kicked out of the shelter in

which she currently resides.
II.     STANDARD OF REVIEW

        The Court will grant Jenkins-Bervine leave to proceed in forma pauperis because it

appears that she is incapable of paying the fee to commence the civil action. When allowing a

plaintiff to proceed in forma pauperis, however, the Court must review the pleadings and dismiss

the matter if it determines that the action is frivolous, malicious, or fails to set forth a proper

basis for this Court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B). A claim is

frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319,

325 (1989), and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). A complaint may be dismissed as

malicious if it is “plainly abusive of the judicial process or merely repeats pending or previously

litigated claims.” Brodzki v. CBS Sports, Civ. A. No. 11-841, 2012 WL 125281, at *1 (D. Del.

Jan. 13, 2012). As Jenkins-Bervine is proceeding pro se, the Court construes her allegations

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        As noted, Jenkins-Bervine has filed prior cases in this Court against many of the same

Defendants raising nearly identical and nonsensical claims. See Jenkins-Bervine v. Duffy, Civ.

A. No. 15-4708 (claims against current Defendants Duffy, Busie, McDonald, Scott, and others

dismissed for lack of prosecution on January 6, 2016); Jenkins-Bervine v. Duffy, Civ. A. No. 13-

5181 (claims against current Defendants Duffy, Busie, Scott, and others dismissed as frivolous

on September 11, 2013); Jenkins-Bervine v. Duffy, Civ. A. No. 13-3490 (claims against current

Defendant Duffy and others dismissed without leave to amend because amendment would be

futile). Because the new claims are plainly abusive of the judicial process and repeat previously

dismissed claims, Jenkins-Bervine’s newly filed Complaint is frivolous and malicious and will

be dismissed without leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

                                                   2
An appropriate Order follows.




                                3
